STATE OF MICHIGAN

                                      SUPREME COURT

September 30, 2016

PEOPLE OF THE STATE OF MICHIGAN,
           Plaintiff-Appellee,
                                                            SC: 154394
v                                                           COA: 317010
                                                            Oakland CC: 1970-006123-FX
ROBERT CHARLES COOK,
            Defendant-Appellant.
_________________________________________/

     Statement of Justice Viviano Denying Defendant-Appellant’s Motion to Disqualify

          VIVIANO, J. To establish a basis for disqualifying a judge, a party must show that the

judge has an actual bias, which is both personal and extrajudicial, against the party or that the

probability of actual bias is too high to be constitutionally tolerable.       Cain v Dep’t of

Corrections, 451 Mich. 470, 497-498 (1996); Crampton v Dep’t of State, 395 Mich. 347, 351

(1975).     Adverse rulings do not establish actual bias unless they “display a deep-seated

antagonism [by the judge] that would make fair judgment impossible.” Cain at 496, quoting

Liteky v United States, 510 U.S. 540, 555 (1994).


          Here, the defendant-appellant seeks to disqualify me and other members of the Court

based on (1) our denial of his earlier application for leave to appeal and various motions by an

order dated September 5, 2014, and (2) a vague and unsupported allegation of an insurance fraud

cover-up. I am unaware of the alleged insurance fraud and do not harbor any personal bias

against the defendant-appellant. I therefore decline to recuse myself from participating in the

decision of this case.